DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK; Hyunhee et al. US PGPUB 20210211927 A1.

Regarding claim 1. Park teaches A method comprising: 
receiving, by a first device, a trigger frame via a unicast transmission from a second device configured to schedule the first device for an uplink transmission by the first device, ([0210] In step S1830, upon receiving the trigger frame, the plurality of user STAs may transmit a plurality of uplink frames using individually allocated resource units according to the trigger frame.” )

the common field including a first set of fields, (Fig. 10) the user field including a second set of fields; (Fig. 11) 
generating, by the first device, a response frame, ([0102-0112] e.g. defining an uplink PPDU in response to the trigger frame of FIG. 9) in response to a first subset of the first set of fields ([0103] the Length field 1010 of the trigger frame may be used for indicating the length of its respective uplink PPDU.) and a second subset of the second set of fields; ([0111] The sub-fields of FIG. 11 may include a Coding Type field 1130. The Coding Type field 1130 may indicate the coding type of the uplink PPDU transmitted in response to the trigger frame of FIG. 9. ) and 
transmitting, by the first device to the second device, the response frame.  ([0110] when the receiving STA, which is identified by the User Identifier field 1110, transmits an uplink PPDU in response to the trigger frame of FIG. 9) 

Regarding claim 3. Park teaches The method of claim 1, wherein the first subset of the first set of fields includes a type field indicating a type of action to trigger ([0107] A trigger type field 1060 may indicate a purpose for which the corresponding trigger frame is being used, e.g., general triggering, triggering for beamforming, and so on, a request for a Block ACK/NACK, and so on.), and a length field indicating a length of the response frame ([0103] the Length field 1010 of the trigger frame may be used for indicating the length of its respective uplink PPDU.)



Regarding claim 7. Park teaches The method of claim 1, wherein the first device comprises a head wearable display (HWD), a controller, a smart watch, or a mobile device.  ([0044] The STA may be called various a name such as a mobile terminal, a wireless device, a wireless transmit/receive unit (WTRU), user equipment (UE), a mobile station (MS), a mobile subscriber unit, or just a user.) 
in order to increase network throughput by leverage direct links between two STAs ([0003])
Park and Das are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of soft AP in Das in order to increase network throughput.  

Regarding claim 8. Park teaches The method of claim 1, wherein the response frame is transmitted via a single user physical layer convergence protocol (PLCP) protocol data unit (SU PPDU).  (Figs 4-6, e.g [0054] Meanwhile, the RU layout of FIG. 4 may be used even in a situation for a single user (SU)) 

Regarding claim 9, 11, 13, 15 and 16. Park teaches A first device comprising: one or more processors (Fig. 23, processor 2310, 2360) configured to perform the method as recited in claim 1, 3, 5, 7 and 8.  They are rejected for the same reasons above. 

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim1, further in view of HAN; Jonghun et al. US PGPUB 20210377368 A1.
	Regarding claim 2. Park teaches The method of claim 1, but it does not teach wherein generating, by the first device, the response frame includes: generating, by the first device, the response frame, irrespective of a third subset of the first set of fields and a fourth subset of the second set of fields.
	However, Han teaches 
generating, by the first device, the response frame includes: generating, by the first device, the response frame, ([0168] “the trigger frame according to an embodiment of the present disclosure may trigger uplink transmission of an FD A-PPDU (Frequency Division Aggregated PPDU) composed of a plurality of PPDUs supporting the same or different standards based on the above-described configurations.”) 
irrespective of a third subset of the first set of fields and a fourth subset of the second set of fields. ([0346] “the trigger frame includes only information for HE STA and information for EHT+ STA, and even if information for EHT STA is omitted, the HE STA may ignore information fields between the EHT common information field and the FCS field.” Fig. 5 shows “fields between the EHT common information field and the FCS field” includes common info and user info.) 
	in order to improve network throughput by supporting WLAN EHT bandwidth.  ([0006])


Regarding claim 4. Park teaches The method of claim 3, but it does not teach wherein the type of action includes one of an uplink traffic scheduling, a buffer status report poll, or a bandwidth query report poll.
However, Han teaches wherein the type of action includes one of an uplink traffic scheduling, a buffer status report poll, (Fig. 7, value 4) or a bandwidth query report poll. (Fig. 7, value 6) 
	in order to improve network throughput by supporting WLAN EHT bandwidth.  ([0006])
	Park and Han are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of EHT trigger frame in Han in order to improve network throughput. 

	Regarding claim 10 and 12. Park teaches A first device comprising: one or more processors (Fig. 23, processor 2310, 2360) configured to perform the method as recited in claim 2 and 4.  They are rejected for the same reasons above. 

Regarding claim 18 and 20. Park teaches A non-transitory computer readable medium comprising instructions when executed by one or more processors of a first device (Fig. 23, Memory) cause the one or more processors to perform the method recited in claim 2 and 4.  They are rejected for the same reasons above. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim1, further in view of Das; Dibakar et al. US PGPUB 20210045192 A1	.
Regarding claim 6. Park teaches The method of claim 1, but it does not teach 
wherein the second device is a soft enabled access point, a mobile access point, or peer to peer group owner (P2P-GO).
	However, Das teaches 
wherein the second device is a soft enabled access point, a mobile access point, or peer to peer group owner (P2P-GO) ([0028] “a PPDU sent by the TD STA to TD peer STA may be an 802.11ax TF if the TD STA is a soft-AP to its peer”)

	Regarding claim 14. Park teaches A first device comprising: one or more processors (Fig. 23, processor 2310, 2360) configured to perform the method as recited in claim 6.  They are rejected for the same reasons above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468